Citation Nr: 1549410	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  15-36 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied claims for service connection for hearing loss, and tinnitus.  

In his appeal (VA Form 9), received in September 2015, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) at the RO.  However, in a statement received in October 2015, it was stated that the Veteran desired to withdraw his request for a videoconference hearing if the claim was granted.  See 38 C.F.R. § 20.702(e) (2015).  Accordingly, the Board will proceed without further delay.

Appeals must be considered in docket number order, but may be advanced in good or sufficient cause is shown.  38 U.S.C. § 7107; 38 C.F.R. § 20.900(c).  At a prehearing conference in October 2015, a request to advance the appeal on the Board's docket was made, and good or sufficient cause was shown.  Thus the request to advance the appeal on the Board's docket is granted.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's hearing loss, and tinnitus, are related to his service.




CONCLUSION OF LAW

The Veteran's hearing loss, and tinnitus, are related to his service. 38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he was exposed to loud noise during service, to include noise from helicopters and grenades, without hearing protection.  He argues that he experienced tinnitus during service and on an ongoing basis since his service.  See e.g., Veteran's notice of disagreement, received in February 2015.  

As an initial matter, it appears that there is some confusion as to whether the RO decision on appeal is dated in January 2015, or July 2015.  The claims file contains two RO decisions for the issues on appeal, dated in January 2015 and July 2015.  However, notwithstanding receipt of a notice of disagreement in February 2015, the RO was apparently unable to find that the January 2015 decision was ever sent to the Veteran.  Inasmuch as this issue is not relevant to the Board's analysis, no further opinion or finding will be made on this matter.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Hearing loss, and tinnitus, can be service-connected on such a basis.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39   (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b)  does not require proof of the nexus element; it is presumed.  Id.  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Id. 

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2015). 

"Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a. 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385  are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

The Veteran's discharge (DD Form 214) shows that the civilian occupation related to his primary specialty was radio repairman.  His awards included a Marksman Badge and, important for this case, expert grenade badge.  He attended airborne navigation repairman school for 27 weeks, followed by primary duty as an atomic radio equipment repairman.  

The Veteran's service treatment records include an entrance examination report which shows that his ears and drums were clinically evaluated as normal, and that he did not have hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  There is no record of relevant complaints, findings, or diagnoses during service.  The Veteran's separation examination report, dated in April 1973, shows that his ears and drums were clinically evaluated as normal, and that he did not have hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  

As for the post-service medical evidence, it consists of a VA examination report, dated in December 2014.  This report shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran reported being exposed to loud noise during service from helicopters and weapons.  He denied post-service occupational noise exposure, and reported having post-service recreational noise exposure from motorcycles and weapons used for hunting and trapshooting.  It was noted that the Veteran complained of random, infrequent, occasional tinnitus which mainly occurred at night, and that, "there is therefore no known date or circumstance of onset."  The report notes that The National Institute for Occupational Safety and Health (NIOSH) recommends that a "significant threshold shift" is defined as a 15 dB (decibels) hearing loss shift, or more, at any one frequency between 500 Hz and 4,000 Hz.  

On examination, the Veteran had bilateral hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  The examiner concluded that it is less likely than not that the Veteran's hearing loss is related to military noise exposure.  The examiner explained that a comparison of the Veteran's entrance and separation examination audiograms showed that there was "a significant shift at 500 Hz and 1,000 Hz," but that these two frequencies are least likely to be affected by excessive noise, and that they are the most likely to be affected by temporary hearing loss.  It was further explained that two out of four thresholds were the same or better upon discharge, which was over 40 years ago and suggests that those thresholds were temporarily elevated and that there was not actually a permanent shift.  The examiner further concluded that the Veteran's tinnitus was less likely as not caused by or a result of military noise exposure, explaining that the Veteran's symptoms are not chronic, and that there is no known date or circumstance of onset, and that it would not be considered delayed-onset secondary to service-connected hearing loss because his hearing was within normal limits at discharge.  

In June 2015, a supplemental opinion was obtained from a VA audiologist other than the one who authored the December 2014 VA examination report.  She essentially stated that when comparing the Veteran's induction and separation audiograms, there was no significant shift in hearing shown at any frequency in either ear.  She further stated that there is no delayed onset of hearing loss from the military, citing a finding of the Institute of Medicine.  She concluded that it is less likely than not (less than a 50/50 probability) that the Veteran's hearing loss was caused or aggravated by military noise exposure.  With regard to tinnitus, she stated that there is no delayed onset of tinnitus from the military.  She noted an Institute of Medicine finding that as the interval between a noise exposure and tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases.  She concluded that the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss.  She indicated that tinnitus was not noted during service, and stated that in the 40 years following separation from service, the Veteran had a positive history of continued noise exposure.  She further stated that the Veteran's report of "random ear noise" is not one that rises to a diagnosis of tinnitus.   

The Board finds that service connection for hearing loss, and tinnitus, is warranted.  The Veteran is shown to have won badges for proficiency in firing small arms, and the use of hand grenades, and to have served with a radio repair unit.  His claimed exposure to loud noise is consistent with the circumstances, conditions, and hardships of his service, and is credible.  See 38 U.S.C.A. § 1154(b) (West 2014).  Furthermore, the Board finds that the evidence is at least in equipoise as to whether his currently shown bilateral hearing loss is related to his service.  In this case, the December 2014 VA examiner stated that although there were two significant shifts in thresholds during service, that the fact that his service was over 40 years ago "suggests that those thresholds were temporarily elevated and that there was not actually a permanent shift."  However, a date of onset is not provided in the report, and it therefore does not appear that she asked the Veteran to provide a history as to the onset of his hearing loss symptoms.  The threshold shifts suggest a problem that, while not hearing loss as defined by VA regulations, it is a problem that began in service, leading to, or perhaps contributing to, hearing loss.  Numerous identical cases the undersigned has reviewed have not survived scrutiny at the Court of Veterans Appeals.      

A veteran is presumed competent to report readily observable symptoms such as those related to hearing loss and tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Thus the Board is unable to find that this opinion is adequately explained such that it warrants significant probative value.  Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

With regard to the June 2015 addendum opinion, the audiologist stated that there was no significant shift in any threshold for either ear during service.  However, a review of the Veteran's service treatment records shows that there were "significant shifts" (utilizing the NIOSH definition of "significant threshold shift") i.e., of between 15 and 20 decibels, for both ears, at both 500 Hz and 1,000 Hz.  Thus, the Board is also unable to find that this opinion is adequately explained and supported such that it warrants significant probative value.  Id.  The Board therefore finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, that service connection for bilateral hearing loss is warranted. 
 
With regard to tinnitus, the June 2015 VA audiologist concluded that the Veteran's tinnitus is at least as likely as not associated with his hearing loss.  Given the June 2015 VA opinion, as the Board has determined that service connection is warranted for hearing loss, service connection is also warranted for tinnitus.  38 C.F.R. § 3.310 (2015).

As the Board has granted the claims for hearing loss, and tinnitus, in full, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for hearing loss, and tinnitus, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


